Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  132376                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 132376
                                                                    COA: 269176
                                                                    Kent CC: 00-011664-FC
  ANTONIO GARCIA-DORANTES,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 11, 2006
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2007                    _________________________________________
           p0122                                                               Clerk